PCIJ_B_18_DanzigILO_LNC_NA_1930-08-26_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

 

SERIE B — N° 18
‘Le 26 août 1930

 

RECUEIL DES AVIS CONSULTATIFS

 

LA VILLE LIBRE DE DANTZIG ET
L'ORGANISATION INTERNATIONALE
DU TRAVAIL

 

 

PUBLICATIONS OF THE PERMANENT COURT
: OF INTERNATIONAL JUSTICE.

 

SERIES B.— No. 18
August 26th, 1930

COLLECTION OF ADVISORY OPINIONS
FREE CITY OF DANZIG
. AND INTERNATIONAL LABOUR
ORGANIZATION

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1930

LEYDE
SOCIÉTÉ D’EDITIONS
A. W. SIJTHOFF
1930

 
PERMANENT COURT OF INTERNATIONAL JUSTICE

1930.

EIGHTEENTH (ORDINARY) SESSION | nen a

; Docket XVIII. 2.
Present :
MM. ANZILOTTI, President,
HUBER, Vice-President,

LODER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, \ Judges,
ODA,
FROMAGEOT,

Sir CECIL Hurst,

M. Yovanovitcu, Deputy- Judge.

ADVISORY OPINION No. 18.

FREE CITY OF DANZIG
AND INTERNATIONAL LABOUR ORGANIZATION.

On May 15th, 1930, the Council of the League of Nations
adopted the following Resolution :

“The Council of the League of. Nations has the honour
to request the Permanent Court of International Justice,
in accordance with Article 14 of the Covenant, to give
an advisory opinion upon the following question:

‘Is the special legal status of the Free City of
Danzig such as to enable the Free City to become
a Member of the International Labour Organization ?’

The Council authorizes the Secretary-General to sub-
mit the present request to the Court, to give all assist-
ance necessary in the examination of the question and,
if necessary, to take steps to be represented before the

’ Court.
ADVISORY OPINION No. 18 5

The International Labour Office is requested to afford
the Court all the assistance which it may require in the
consideration of the question hereby submitted.”

In pursuance of this Resolution, the Secretary-General sub-
mitted to the Court, also on May 15th, a Request for an
advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of May 15th,
1930, and in virtue of the authorization given by the
Council,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the question which
is referred to the Court by the Resolution of May 15th,
1930 (see attached text). |

The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examina-
tion of this matter, and will, if necessary, arrange to be
represented before the Court.”

The Request was accompanied by the text of the report
upon which the Council adopted its Resolution above men-
tioned.

Subsequently, the. Secretary-General also sent the minutes
of the meeting at which this Resolution was adopted, and
further—at the request of the Director of the International
_ Labour Office—the text of the documents in the possession of
that Office concerning the desire of the Free City to become
a Member of the International Labour Organization, namely :
two memorials emanating from the Danzig Senate; two letters
from the Polish member of the Governing Body of the Inter-
national Labour Office to the Director of the Office, and
extracts from the minutes of two meetings of the Governing
Body.

In conformity with Article 73, No. 1, paragraph 1, of the
Rules of Court, the Request was communicated to the Members
of the League of Nations and to States entitled to appear
before the Court. The Registrar further sent to the Senate
of Danzig, to the Polish Government and to the Director of
the International Labour Office, which were regarded by the
ADVISORY OPINION. No. 18 6 .

President of the Court—the latter not being in session—as
likely, in accordance with the terms of Article 73, No. 1,
paragraph 2, of the Rules, to be able to furnish information
on the question in regard to which the Court’s opinion was
sought, a special and direct. communication informing them
that the Court was prepared to receive from them written
statements and, if desired, to hear oral statements made on
their behalf at a public hearing to be held for this purpose.

The Registrar also addressed, on May 28th, 1930, to all
States or Members of the League stated by the Director of the
International. Labour Office to be, at that date, Members of
the International Labour Organization, a communication draw-
ing their attention to their rights under Article 73, No. 1,
paragraph 3, of the Rules of Court!

By an order made on May roth, 1930, the President of the
Court fixed Monday, June 30th, 1930, as the date by which
written statements, if any, were to be filed with the Registry of
the Court; at the request of the Free City of Danzig, this
time was extended, by means of an order dated June 28th,
1930, until Thursday, July roth, 1930. By that date, written
statements had been deposited with the Registry on behalf of
the Senate of the Free City, of the Polish Government and
of the International Labour Office. |

The Court, in the course of public sittings held on August 4th,
5th, 6th and 7th, heard the oral arguments of M. Kaufmann
on behalf of the Danzig Senate, M. Rundstein on behalf of
the Polish Government, and MM. Albert Thomas and Morellet
on behalf of the International Labour Office. —

in addition to the statements and observations of the
Governments and Organization concerned, and to the docu-
ments transmitted by the Secretary-General of the League of
Nations, as mentioned above, the Court has had before it
the collection of documents relating to the preparation of the
Convention concluded between the Free City and Poland

 

1 “Should any State or Member referred to in the first paragraph have
failed to receive the communication specified above, such State or Member
may express a desire to submit a written statement, or to be heard; and
the Court will decide.”
ADVISORY OPINION No, 18 7

on November gth, 1920, the collection of international agree-
ments concluded by or on behalf of the Free City, and lastly
the collection of decisions rendered by the High Commissioner
of the League of Nations at Danzig.

I.

The above-mentioned Request for an advisory opinion was
submitted to the Court in the following circumstances :

As early as the first half of 1929, the Senate of the Free
City of Danzig would seem to have taken steps with a view
to the admission of the Free City as a Member of the Inter-
national Labour Organization.

In fact, the documents submitted to the Court include a
memorial dated May rith, 1929, emanating from the Danzig
Senate and purporting to set forth the considerations which
actuated the Senate in taking certain steps—to which refer-
ence is made--with a view to obtaining membership of
the International Labour Organization. These considerations
were, in the first place, its wish to adhere to certain agree-
ments prepared by International Labour Conferences, and in
the second place its conviction that unless the Free City
were a Member of the Organization, if it did so adhere, the
effect of such adhesion would be merely that of a Danzig
local legislative measure.

However that may be, by a letter dated January 2oth,
1930, the Polish member of the Governing Body of the
International Labour Office requested the Director of the
Office to place on the agenda for the forty-seventh Session
of the Governing Body an item concerning the ‘request
of the Free City of Danzig to be allowed to adhere to the
International Labour Organization’; to this letter the Danzig
memorandum of May 11th, 1929, was attached.

By a further letter, dated March 27th, 1930, the Polish
member sent the Director a further memorial by the Scnate
of the Free City, dated March 15th, 1930, setting forth the
legal grounds on which the Free City based its request for
admission.
ADVISORY OPINION No. 18 8

In his two letters, the Polish member reserved the right

to submit to the Governing Body a detailed statement of
the question at issue, or to give his opinion on the conten-
tions set forth in the memorials filed on behalf of the Free
City. .
The request of Danzig was duly placed on the agenda
for the forty-seventh Session of the Governing Body, and the
matter came up for discussion there on February 3rd, 1930.
On that occasion it was understood that a legal memorandum
on the question of the admission of the Free City of Danzig
would be submitted by the Office to the Governing Body
at its forty-eighth Session.

This memorandum has been communicated to the Court
by the Polish Government; subsequently, the Director of
the International Labour Office, being apprised of this fact,
filed with the Court an extract from a letter which he had
received from the German member of the Governing Body
‘and in which certain reservations and observations were made
in respect of the contents and conclusions of the memorandum
‘emanating from the International Labour Office.

The Labour Office memorandum submitted that the question
whether, from the legal point of view, the Free City possessed
the capacity to become a Member of the Labour Organiz-
ation should be referred to the Court, which alone was
capable of solving the difficult legal problem involved. It
‘was also submitted that this course could be adopted in
view of the wide terms of Article 423 of the Versailles Treaty,
and that the precise terms of the question to be placed before
the Court might be as follows:

“Is the special legal status of the Free City of Danzig
such as to enable the Free City to become a Member
of the International Labour Organization ?”

The matter again came before the Governing Body of the
International Labour Office at its forty-eighth Session, and,
on April 26th, 1930, it decided, after a discussion—no member
voting against the motion—to cause the question set forth
in the Labour Office memorandum to be submitted to the
Court for an advisory opinion.

Accordingly, the Director of the International Labour Office
sent to the Secretary-General of the League of Nations the
ADVISORY OPINION No. 18 9

same day a letter in which, after stating that the Governing
Body “‘had unanimously decided, in conformity with Article 423
of the Treaty of Versailles’, to submit to the Court
the question reproduced above, the Director requested the
Secretary-General to bring the decision of the Governing
Body before the Council of the. League of Nations with a
view to obtaining. from the Court an advisory opinion on
the question above quoted.

The Council of the League of Nations dealt with the
matter during its fifty-ninth Session and adopted, on May 15th,
1930—the President of the Danzig Senate, the High Commis-
sioner of the League at Danzig and the Director of the Inter-
national Labour Office having been invited to take their
places at the Council table—the Resolution reproduced at the
outset of this Opinion.

IT.

Attention must first be drawn to two points in connection
with the wording of the question upon which the Court
is asked to give an advisory opinion.

Firstly, it is the special legal status of the Free City of
Danzig upon which the stress is laid. It is the effect which
that special legal status may have upon the admissibility of
the Free City to the Labour Organization which is the sub-
ject of the question. The Court has therefore concluded
that it is only difficulties arising from circumstances. which are
peculiar to the status of the Free City that it is asked to
take into consideration:

Secondly, the question is so worded as to ask only whether
the Free City can become a Member of the Labour Organ-
ization. The Court has assumed that it is not intended
thereby to limit the question to that of the admissibility
of the Free City to the Organization, but to include the
question whether the Free City, if admitted, could participate
in the activities of the Labour Organization and fulfil the
duties incumbent upon its Members. .

The International Labour Organization was established by
Part XIII of the Treaty of Versailles of June 28th, 1019. It
ADVISORY OPINION No. 18 IO

is in that part of the Treaty that one would, therefore, expect
to find the rules regulating the admission of Members to the
Organization and prescribing the qualification for membership.
The only provision however connected with the admission and
qualification of Members is the second paragraph of Article 387,
which reads as follows:

“The original Members of the League of Nations shall
be the original Members of this Organization, and here-
after membership of the League of Nations shall carry
with it membership of the said Organization.”

It is not impossible that the intention of the Parties to
the Treaty of Versailles was that membership of the League
of Nations and membership of the Labour Organization should
coincide, and that no State or community should be a Member
of the Labour Organization unless it was also a Member of
the League. This question, however, is not one which is
connected with the special legal status of Danzig. It has not
been dealt with in the written statements nor in the oral
arguments addressed to the Court, and therefore the Court
has not taken it into consideration for the reasons given
above. The case has been considered solely from the point
of view of whether the special legal status of the Free. City
is compatible with membership of the Labour Organization.
But the fact that the Court has given its answer to the ques-
tion upon this basis must not be taken as prejudging in any
way its opinion upon the larger question, if at any time that
question should be put to it.

The Free City of Danzig came into being as a result of the
peace settlement effected by the Treaty of Versailles.

By Article 102, the Principal Allied and Associated Powers
agreed to establish the territory there defined as a Free City,
and declared that it was to be placed under the protection
of the League of Nations.

By Article 103, provision was made for the elaboration of
a constitution for the Free City in agreement with a High
Commissioner to be appointed by the League. This constitu-
tion was to be placed under the guarantee of the League.

By Article 104, the Principal Allied and Associated Powers
pledged themselves to negotiate a treaty, to which Poland
ADVISORY OPINION No. 18 CII

and the Free City were to be the Parties, and which was
to come into force simultaneously with the establishment of
the Free City, for the purpose of securing to Poland certain
rights, mainly of an economic character, within the territory
of the Free City. Paragraph (6) of this article stated that
the treaty was to provide that the Government of Poland
should undertake the conduct of the foreign relations of
the Free City.

The Treaty referred to in Article 104 was in fact concluded
between Poland and Danzig and is dated November gth, 1920.
It is known as the Treaty or Convention of Paris. Its provi-
sions repeat and amplify in some respects the stipulations _
of Article 104 of the Treaty of Versailles; but, so far as
concerns provisions which are to be found in both Treaties,
their repetition in the Treaty of Paris does not vary the fact
that the Treaty of Versailles is the source of the rights con-
ferred on Poland in accordance with Article 104, nor does it
alter the fact that, so far as these rights involve a limitation
on the independence of the Free City, they constitute organic
limitations which are an essential feature of its political
structure. °

The special juridical status of the Free City is seen from
the above to comprise two elements: the special relation to
the League of Nations, by reason of its being placed under
the protection of the League and by reason of the guarantee
of the constitution, and the special relation to Poland, by
reason of the conduct of the foreign relations of the Free
City being entrusted to the Polish Government.

The Principal Allied and Associated Powers carried out
their mandate under Article 102 of the Treaty of Versailles
and constituted the Free City of Danzig, ‘on the terms and
conditions laid down in the said Treaty”, by a decision which
was dated October 27th and was to come into force on Novem-
ber 15th, 1920; it was accepted by the representatives of
Danzig on November oth. |

The constitution of the Free City had meanwhile been
elaborated by a Constituent Assembly in agreement with the
High Commissioner of the League, and on November 17th
of the same year a decision was taken by the Council of the
League placing the Free City under the protection of the

2
ADVISORY OPINION. No. 18 I2

League and giving the guarantee of the League to its consti-
tution, as provided in Articles 102 and 103 of the Treaty of
Versailles. At the same time, the Council directed certain
amendments to be introduced into the constitution, in order
to make it plain that the provisions of the constitution did
not override the right of Poland, under Article 104 (6) of
the Treaty of Versailles, to conduct the foreign relations of
the Free City.

The precise scope of the protection of the Free City by
the League and of the guarantee of its constitution have
not been exhaustively defined.

The’ general effect of the reports ‘and resolutions adopted
by the Council of the League, such as those of November 17th,
1920, and March 2nd, 1921, is to show that the duty of the
League is to ensure the continued existence of the Free City
on the footing on which it was established in accordance
with the Treaty of Versailles, and that it was in order to
enable the League to achieve this purpose that the Free
City was placed under its protection and the constitution
placed under its guarantee. Accordingly, the Council has
declared that it is bound to ensure orderly, peaceful and stable
government at Danzig, to protect it from outside aggression
and to see that without the consent of the League no funda-
mental change is made in the Treaty of Paris, nor any
change in the constitution of the Free City. The protection
of the Free City and the guarantee of its constitution would
justify such claims. They would not prevent the Free City
from becoming a Member of the Labour Organization.

No detailed stipulations were inserted in the Treaty of
Paris regulating the conduct by the Polish Government
of the foreign relations of the Free City. The principle
laid down in Article 104 (6) of the Treaty of Versailles was
repeated. In consequence, many differences of opinion as to
foreign affairs arose between Poland and the Free City, but
a practice, which seems now to be well understood by both
Parties, has gradually emerged from the decisions of the
High Commissioner and from the subsequent understandings
ADVISORY OPINION No. 18 13

and agreements arrived at between the Parties under. the
auspices of the League.

It is now common ground between Poland and the Free
City that the rights of Poland as regards the conduct of the
foreign relations of the Free City are not absolute. The
Polish Government is not entitled to impose a policy on the
Free City nor to take any step in connection with the foreign
relations of the Free City, against its. will.

On the other hand, the Free City cannot call upon Poland
to take any step in connection with the foreign relations of
the Free City which are opposed to her own policy. As the .
High Commissioner said in his decision of December r7th,
1921, if Poland were obliged to do so, she would come under
the domination of the Free City, and this was certainly not
contemplated by the Treaty of Versailles. .

The result is that, as regards the foreign relations of the
Free City, neither Poland nor the Free City are completely
masters of the situation. The Free City is entitled to care
for. her own interests and to see that nothing is done which
is prejudicial to them. Poland is entitled to care for her
own interests and to refuse to take any action which would
be prejudicial to them.

Other decisions of the High Commissioner and agreements
between Poland and the Free City have regulated the repre-
sentation of the Free City at international conferences and
_ the manner in which correspondence between the Free City
and foreign States is to be conducted. It has also been agreed
that where, with the concurrence of the Polish Government,
the Free City has become a Party to a convention which
provides for direct correspondence or intercourse between the
technical organizations of the contracting States, the Polish
concurrence in the Free City becoming a Party to the conven-
tion implies Polish consent to direct communication between
the technical organizations of the Free City and those of other
States. | |

The way in which the International Labour Organization
carries on its work has been explained to the Court in broad
ADVISORY OPINION No. 18 14

outline in the written Statement filed by the International
Labour Office and in the oral argument of the Director. It
is clear that the activities of the Labour Organization cover
a wide field, and that the lines on which they are carried on
are novel in character.

The nomination of delegates to a Labour Conference, the
way in which such delegates vote at a Conference, the method
by which majority decisions of a Conference are embodied in
recommendations or draft conventions, the duty imposed on
Members to submit such draft conventions to the “competent
authorities’. of their country and to ratify the draft conven-
tions if they are approved by these “competent authorities’,
the method by which failure to observe the provisions of a
convention can be made the subject of representations or
complaints, of enquiry by a commission, of legal proceedings
and of sanctions, all present features which differ from the
proceedings of the ordinary diplomatic conference, from the
way in which conventions drawn up at such conferences are
brought into force and from the method by which a contract-
ing Party to any such convention can secure redress if his
interests are prejudiced by a violation of its terms by another
Party.

The arrangements now in force as to the representation
of the Free City at international conferences, as to the con-
duct of correspondence and as to direct contact between tech-
nical organizations in the Free City and in other States,
show that at the time when these decisions of the High
Commissioner were given, or when the subsequent agreements
were concluded, neither Party had in view the participation
of the Free City in the work of the Labour Organization.
These arrangements could not as they stand be made applic-
able to any such participation, and they cannot be regarded
as applying to the circumstances which would arise if the
Free City were admitted to the Labour Organization.

The question whether the special juridical status of the Free
City is compatible with membership of the Labour Organization
ADVISORY OPINION No. 18 15

must, therefore, be considered without reference to the
above arrangements, and must be dealt with on the footing
that, as the result of the Treaty of Versailles, the conduct
of the foreign relations of the Free City is entrusted to the
Government of Poland, and that in consequence the Free
City is not in a position to oblige the Polish Government
to take any action in the conduct of those foreign relations
which is contrary to the interests of Poland herself.

It is unnecessary for the Court, even if it were in a posi-
tion to do so, to make an exhaustive analysis of the various
activities of the Labour Organization in order to determine
which of them fall within the category of foreign relations.
A proportion may be assumed to fall wholly within the dom-
estic sphere, but it is impossible to avoid the conclusion that
some of the steps which a Member of the Labour Organization
would take—some even which it might be bound to take—in
pursuing the normal activities of membership would fall within
the sphere of foreign relations. Such acts as the ratification
of a draft convention or the filing of a complaint against
another Member State for failure to observe the provisions
of a convention must clearly belong to the field of foreign
relations. The Free City as a Member of the Labour Organ-
ization could not take any such steps itself. It would be
obliged to use the Polish Government as its intermediary,
and therefore in all such cases Polish consent would be
necessary, because the Polish Government would be entitled
to refuse to take these steps on behalf of the Free City if
they were prejudicial to important interests of the Polish
State.

The Court has not found any provision in Part XIII
which absolves a Member of the Labour Organization from
complying with the obligations of membership or excuses it
from participating in the normal activities of the Organization
if it cannot first obtain the consent of some other Member of
the Organization. Apart therefore from any such possible diffi-
culties as those referred to at the beginning of this Opinion,
ADVISORY .OPINION No. 18 16

the Court considers that the Free City of Danzig could |
not participate in the work of the Labour Organization until
some arrangement had been made ensuring in advance that
no objection could be made by the Polish Government to
any action which the Free City might desire to take as a
Member of that Organization.

If such an agreement were concluded between Poland and
the Free City of Danzig, the fact that the conduct of the
foreign relations of the Free City is entrusted to the Polish
Government would not constitute an obstacle to the Free
City becoming a Member of the Labour Organization.

It is not for the Court to indicate the provisions which
should be inserted in any such agreement, but it is neces-
sary to point out that, if the agreement involved any modi-
fication of the special legal status of the Free City, it might
be subject to a veto under Article 6 (2) of the Treaty of
Paris, and therefore it might be desirable that it should not
be concluded without the concurrence of the Council of the
League. .
= No such agreement exists at the present moment, and
the Court feels bound to answer the question upon which it
is asked to give an advisory opinion on the basis of the
existing situation. |

FOR THESE REASONS,
The Court,

by six votes to four,
is of opinion

that the special legal status of the Free City of Danzig

is not such as to enable it to become a Member of the Inter- .

national Labour Organization.

Done in English and in French, the English text being
authoritative, at the Peace Palace, The Hague, this twenty-
sixth day of August, nineteen hundred and thirty, in two
copies, one of which is to be deposited in the archives of the
ADVISORY OPINION No. I8 | 17

Court, and the other to be forwarded to the Council of the
League of Nations.

(Signed) D. ANZILOTTI,
President.

(Signed) À. HaMMARSKJOLD, |
Registrar.

MM. Anzilotti, President, and Huber, Vice-President, declar-
ing themselves unable to concur in the Court’s opinion, and
availing themselves of the right conferred by Article 71 of
the Rules of ‘Court, have delivered the separate opinions
which follow. .

M. Loder, former President, availing himself of the right
conferred by Article 71 of the Rules of Court, has attached
to the opinion this statement of his dissent.

(Initialled) D. A.
(Initialled) À. H.
